Citation Nr: 0123693	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Determination of the appropriate initial rating for residuals 
of a resected left mandible tumor with implant placement, 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which granted service connection 
for residuals of a resected left mandible tumor with implant 
placement, rated as noncompensably disabling.  During the 
course of this appeal the RO assigned a 10 percent rating, 
effective back to the date of service connection.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a resected 
left mandible tumor with implant placement are manifested by 
mild disfigurement, food trapping and occasional locking 
constituting no more than moderate impairment, but not by 
more than slight limitation of motion or by masticatory 
dysfunction.


CONCLUSION OF LAW

The initial 10 percent rating assigned for residuals of a 
resected left mandible tumor with implant placement is 
appropriate and criteria for assignment of an evaluation 
higher than 10 percent have not been met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1155, 5107 (West 1991); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102. 3.156(a), 3.159 and 3.326(a)); 38 C.F.R. 
Part 4, and Diagnostic Code 9904 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher initial 
evaluation for service-connected residuals of a resected left 
mandible tumor with implant placement because the disorder is 
more disabling than contemplated by the current 10 percent 
disability rating.

The Board finds that VA has met its duty to assist the 
veteran to develop this claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  During the pendency of the 
appeal the RO has provided the veteran with a Statement of 
the Case (SOC) including notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  The RO verified the veteran's service and obtained 
and associated with the claims file, to the extent possible, 
pertinent records including service medical records (SMRs), 
private and VA medical records, including a report of a VA 
examination during the pendency of this matter, transcripts 
of an RO hearing on the issue on appeal after which the 
veteran had additional time to submit evidence, and other 
records, if any, which the veteran identified as pertinent to 
the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran was service connected for residuals of a resected 
left mandible tumor with implant placement by an August 1999 
rating decision which also assigned a noncompensable 
disability rating pursuant to DC 9904.  The disorder is rated 
by analogy because it is not specifically listed in the 
rating schedule.  See 38 C.F.R. §§ 4.20, 4.27.  Evaluation by 
analogy entails selection of a code provision pertaining to a 
related disorder with similar affected functions, anatomical 
localization and symptomatology.  Lendenmann v. Principi, 3 
Vet. App. 345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, evaluating the veteran's 
residuals of a resected left mandible tumor with implant 
placement under DC 9904, pertaining to malunion of the 
mandible, is appropriate because the symptomatology for the 
two disorders is similar and affects the same functions and 
anatomical areas.  Under 38 C.F.R. § 4.150, DC 9904, malunion 
of the mandible warrants a 20 percent rating for severe 
displacement, a 10 percent rating for moderate displacement 
and a noncompensable rating for slight displacement.  Rating 
under this DC is dependent upon the extent of loss of motion 
and masticatory function.

SMRs disclose that during service the veteran underwent 
surgery to remove a benign tumor and two teeth in the left 
mandible.  Surgical residuals included left mandible 
malocclusion requiring reconstructive surgery including a 
bone graft which failed, and which was ultimately removed and 
replaced with dental implants.

Postservice VA examination identified limited mandibular 
disability residuals of the in-service surgery.  An April 
1994 examination report noted left mandibular paresthesia.  
Paresthesia is an abnormal touch sensation due to nerve 
damage.  Ruiz v. Gober, 10 Vet. App. 352, 353-54 (1997).  A 
November 1996 examination report acknowledged disability 
affecting everyday activities and requiring "some sort of 
prosthesis/restoration over his implants to balance his 
occlusion."  However, the examining physician found no 
"[a]ncillary problems as a result of the dental condition."  
Findings included minimal bone loss and absence of "acute 
problems."

During a July 2000 examination the veteran complained of 
facial disfigurement, food trapped in the implants and 
periodic jaw locking.  The examining physician confirmed left 
mandible disfigurement but suggested that reconstructive 
surgery was unlikely to restore the veteran's facial symmetry 
because the disfigurement was "mild."  The examining 
physician also confirmed the second complaint and recommended 
that the veteran undergo a graft at the necks of the implants 
or that he improve his oral hygiene.  The examiner neither 
confirmed nor questioned the complaint of jaw locking, noting 
that the veteran had not sought emergency treatment for an 
anterior mandible dislocation.  However, he suggested that 
additional surgery could prevent future anterior dislocation.  
The report further states that the veteran "is able to have 
proper masticatory function, as far as opening and closing 
the mandible is concerned. . . . [H]owever, [the veteran] has 
never had the implants restored, therefore, [he] is unable to 
use the left side of his mandible for any type of masticatory 
function."  Other findings included a maximal incisal 
opening of 40mm, bilateral excursion of 4mm, some mandibular 
bone loss at the resection, no bone loss of the maxilla or 
hard palate and absence of left side paresthesia.  Upon 
review of the medical record the examiner also concluded that 
the veteran lost teeth numbers 17 through 21 due to the tumor 
resection.

In December 1999 and March 2000 written statements and May 
2000 hearing testimony, the veteran complained of pain, 
difficulty chewing and yawning, jaw locking, gum disease, 
infection and facial disfigurement and discoloration 
associated with his residuals of a resected left mandible 
tumor with implant placement.  To the extent that these 
statements constitute evidence of matters which can be 
observed and described by a lay person they constitute 
competent lay evidence.  See § 3.159, 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

The Board finds no evidence supporting a rating higher than 
10 percent under an applicable DC.  To the contrary, the 
evidence shows that the veteran's residuals of a resected 
left mandible tumor with implant placement are manifested by 
mild disfigurement, food trapping and occasional locking, but 
not by more than slight limitation of motion or by 
masticatory dysfunction.  Therefore, the Board finds no more 
than moderate impairment permitting a rating of no more than 
10 percent under DC 9904.  See 38 C.F.R. § 4.149, DC 9904.  
Neither is a higher rating available under another possibly 
applicable DC.  Evidence establishing a maximal incisal 
opening of 40mm and bilateral excursion of 4mm supports a 
rating of no more than 10 percent under the DC pertaining to 
limited temporomandibular articulation.  See 38 C.F.R. 
§ 4.149, DC 9905.  Evidence showing a loss of five teeth in 
connection with in-service tumor surgery fails to support a 
rating higher than 10 percent under the DC pertaining to loss 
of teeth.  See 38 C.F.R. § 4.149, DC 9913.  No other DC 
pertaining to dental or oral disabilities is applicable to 
the veteran's residuals of a resected left mandible tumor 
with implant placement.

Except for the veteran's own statements, there is no evidence 
showing symptomatology sufficient to meet criteria for a 
higher disability rating for service-connected residuals of a 
resected left mandible tumor with implant placement.  
However, the veteran's statements alone cannot constitute 
competent evidence of the required symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993) (holding that lay 
persons are not competent to offer medical opinions).  Based 
upon the foregoing, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
an increased rating for residuals of a resected left mandible 
tumor with implant placement and that the benefit of the 
doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 2000); VCAA; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In this appeal, the Board has considered clinical 
manifestations of the disabilities at issue, including 
effects upon the veteran's earning capacity and ordinary 
daily life.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The 
Board also has considered all potentially applicable DC 
provisions.  In the future, a higher rating may be 
appropriate if manifestations of the veteran's disability 
worsen.  See 38 C.F.R. § 4.1.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

